--------------------------------------------------------------------------------

Exhibit 10.36

 
FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTE


THIS FIRST AMENDMENT TO CONVERTIBLE PROMISSORY NOTE (the “Amendment”), dated
April 24, 2015, is entered into by and among Massive Interactive, Inc., a Nevada
corporation (“Massive”) and each of Ron Downey, De Ellis Family Trust, Monique
Ellis & Dominic De Lorenzo, collectively the former shareholders of the
Wunderkind Group Pty Ltd. (“Noteholders”).
 
RECITALS
 
WHEREAS, Massive and Noteholders are party to that certain Convertible
Promissory Note dated May 1, 2014 in the principal amount of $5,500,000 (the
“Original Note”);
 
WHEREAS, the Original Note matures on May 1, 2015;
 
WHEREAS, Massive does not have the financial ability to satisfy the principal
amount of the Original Note in the event the Noteholders demand payment in cash;
 
WHEREAS, April 1, 2015 was the last day the Original Note was able to be
converted into Massive Common Stock (the “Conversion”);
 
WHEREAS, the principal balance of the Original Note has, and continues to,
accrued interest which the Original Note contemplates payment in cash
irrespective of Conversion;
 
WHEREAS, Massive’s financial position would be benefited if the accrued interest
were settled for Massive Common Stock in lieu of cash; and
 
WHEREAS, in order to induce the Noteholders to forebear demanding cash
satisfaction on May 1, 2015 and preserve the option of satisfaction through
Conversion, it is necessary to allow for Conversion in lieu of cash repayment
past April 1, 2015.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Massive and the Noteholders hereby agree as follows.
 
1.           Amendment One.  Section 2.1 of the Original Note is hereby deleted
and replaced with the following:
 
“Voluntary Conversion.  At any time on or after May 1, 2014, until the date this
Note is paid in full, the Noteholder will have the right to convert all or part
of the outstanding principal of this Note into a number of shares of Company
Common Stock equal to forty-five percent (45%) of the total shares of Company
Common Stock issued and outstanding on a fully-diluted basis (or the appropriate
pro rata amount, in case of conversion of part of the outstanding principal) on
the date of Conversion (the “Conversion Stock”).  Conversion as described in
this Section 2.1 shall occur only upon surrender of this Note for conversion at
the principal office of the Company, accompanied by written notice of election
to convert in the form of Exhibit A hereto.  In the event the Noteholder desires
to convert the accrued interest under this Note into Company Common Stock, the
Noteholders may so elect in writing to the Company and such amount will convert
into Company Common Stock at the same ratio as the principal bears to the 45% at
the same time as the conversion of principal.”
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
 
2.
Miscellaneous.



2.1           Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same document. Any facsimile or other
electronic transmission (including pdf) of a signed counterpart shall be deemed
to be an original counterpart and any signature appearing thereon shall be
deemed to be an original signature.


2.2           Original Note; Governing Provisions.  Except as otherwise modified
by this Amendment, the Original Note remains in full force and effect without
modification or waiver.  Except as otherwise provided herein, the terms of the
Original Note shall govern this Amendment.


 
[Remainder of Page Intentionally Left Blank]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has caused this First Amendment to
Convertible Promissory Note to be duly executed on its behalf as of the day and
year first above written.
 

 
MASSIVE INTERACTIVE, INC.
         
 
By:
/s/ Antaine Furlong     Name: Antaine Furlong     Title: Chief Financial Officer
         

 

  DE ELLIS FAMILIY TRUST          
 
By:
/s/ Derek Ellis        Name: Derek Ellis        Title: Director          

 
 
 
/s/ Ron Downey     RON DOWNEY  

 
 
 
 
/s/ Monique Ellis         MONIQUE ELLIS  

 
 
 
 
/s/ Dominic de Lorenzo     DOMINIC DE LORENZO  

 
 
 
 
 
 
 
 
 
 
3

--------------------------------------------------------------------------------